Citation Nr: 0711045	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-01 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
low back.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for impaired hearing.

5.  Entitlement to service connection for a perforated left 
ear drum, to include as secondary to claimed residuals of 
pneumonia.

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for residuals of 
frostbite to the feet.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision.  The veteran testified 
before the Board in March 2005.  In June 2006, the Board 
remanded the case for additional development.


FINDINGS OF FACT

1.  The veteran did not engage in combat during his active 
service.

2.  Arthritis of the knees is not etiologically related to 
service.

3.  Arthritis of the low back is not etiologically related to 
service.

4.  The veteran was treated for pneumonia during service, but 
no residuals of pneumonia are currently shown.

5.  Impaired hearing has not been shown to be etiologically 
related to service, nor may it be presumed within one year of 
service discharge.  

6.  The veteran has not been definitively diagnosed with a 
perforated left ear drum; a left eardrum disability is not 
etiologically related to service, nor is it related to the 
residuals of pneumonia.

7.  The veteran's left shoulder disability is not 
etiologically related to service.

8.  There is no evidence that the veteran experienced 
frostbite while in service.  His mononeuropathy is of unknown 
origin and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Knee disabilities were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

3.  Claimed residuals of pneumonia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2006).

4.  Hearing loss disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2006).

5.  A perforation of the left ear drum was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).

6.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  Frostbite of the feet was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 1999, November 2003 
and in June 2005; a rating decision in April 2002 ; a 
statement of the case in November 2002; and supplemental 
statements of the case in April 2003 and April 2006.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the April 2002 RO decision) or even the final 
RO adjudication (the April 2006 supplemental statement of the 
case is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudications.

Moreover, the above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Indeed, at the 
September 2006 hearing, the Board methodically attempted to 
elicit evidence from the veteran regarding his claim.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
here (the April 2006 supplemental statement of the case).  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(supplemental statement of the case constituted 
readjudication), on remand from, 444 F.3d 1328 (Fed. Cir. 
2006), rev'g on other grounds, 19 Vet. App. 103 (2005); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the veteran of any evidence that could not be 
obtained.

Unfortunately, as detailed in several documents and efforts 
to reconstruct evidence, the veteran's service medical 
records appear to have been destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  In 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
VA has afforded the veteran every opportunity to assist in 
the development of his claim.  

The Board remanded this case in June 2005 to seek alternate 
sources of medical records (including morning reports); to 
seek treatment records from the widow of one of the veteran's 
private physicians; and to seek again to obtain records from 
private medical providers.  The record reflects that none of 
those records have been obtained, despite the RO's best 
efforts to do so, and there is no indication that continued 
searches would yield different results.  Indeed, a recent 
attempt to reconstruct the veteran's service medical records 
through sick reports produced a reply of "No search 
possible" because the Army did not create sick reports after 
March 1953.  The record also contains an August 2003 letter 
from the National Personnel Records Center to a Senator 
indicating that a search of data from the Army's Office of 
the Surgeon General had located no entries for the veteran.  
Indeed, the veteran has clearly stated that several doctors 
who had treated him in the 1950s after separation from 
service (Drs. Vivriski, McGarvey, Kilgore, and Anderson) are 
all deceased and that an additional doctor (Dr. O'Connor) is 
now out of the country.  The veteran has likewise been unable 
to obtain any of these records on his own behalf.  
Regrettably, if these records are unavailable, further 
attempts to obtain or reconstruct those records would be 
futile.

In the Board's June 2005 remand, the RO was instructed to 
schedule the veteran for appropriate VA examinations to 
assess the nature and probable etiology of any of his claimed 
disabilities, if any additional evidence was received as a 
result of these requests and if it was deemed necessary by 
the RO.  Here, there was no evidence received as a result of 
the RO's search for records and the ordering of VA 
examinations was not strictly mandated.  Thus, the RO has 
complied with the Board's June 2006 remand.  Cf. Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (requiring compliance with 
appellate remand orders).

Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the claims.

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including organic disease of the nervous 
system (such as sensorineural hearing loss) and arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §1111; 
38 C.F.R. § 3.304(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

The veteran has alleged that his claimed disabilities 
resulted from service, including from combat.  Although the 
Board will address each disability more specifically below, 
the Board initially discusses the veteran's allegations of a 
relationship to combat.

When an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2006).  In the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); see Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See generally, Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999) 
(cited at 65 Fed. Reg. 6,256 (Feb. 8, 2000)).  The 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis.  The 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that he did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Ibid.  There is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  Any evidence which is probative of that fact 
may be used by a veteran to support an assertion of combat 
with the enemy, and VA must consider any such evidence in 
connection with all other pertinent evidence of record.  The 
"benefit-of-the-doubt rule" (under 38 U.S.C.A. § 5107(b)) 
applies to determinations of whether a veteran engaged in 
combat with the enemy for purposes of 38 U.S.C. § 1154(b) in 
the same manner as it applies to any other determination 
material to resolution of a claim for VA benefits.  VA must 
evaluate the credibility and probative value of all pertinent 
evidence of record and determine whether there is an 
approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.  
VAOPGCPREC 12-99.  

Even accepting that the veteran's claimed in-service 
incidents took place, there is no evidence of nexus relating 
these incidents to his current disabilities and impairments.  
Furthermore, per the appellant's March 2005 hearing 
testimony, the veteran's alleged falls down the stairs and 
pneumonia occurred while he was in Indiana during basic 
training, and did not occur during combat.  Therefore, any 
residuals to the veteran's back, knees, lungs, left shoulder, 
and ears from these incidents are not entitled to this 
presumption.  

As for the fall while on patrol in Korea and the claimed 
frostbite, the Board notes that there is no evidence in the 
record that the claimed injuries are the result of combat, 
nor has the veteran alleged specifically that these incidents 
were the result of combat with the enemy.  A review of the 
official military documentation contained in his claims file 
is unremarkable for evidence suggesting he actually engaged 
in combat against enemy forces, as contemplated by VA 
regulations.  There is no evidence in the record that the 
appellant received any combat decorations or other citations 
indicating that he engaged in combat with the enemy, nor has 
he alleged receiving any medals indicative of this type of 
service.  As there is no other sufficient indication of 
combat service, the Board finds that he did not "engage in 
combat."  Consequently, the evidentiary presumption of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.

Arthritis of the Knees and Low Back

The veteran contends that he injured his back in April 1953 
when he fell down a flight of stairs, resulting in a light 
duty assignment.  He stated that he again fell down a hill 
while on patrol in Korea, and that he was subsequently sent 
to a field hospital, had X-rays taken, was prescribed 
medication, and returned to his unit.

Through his representative's August 2006 statement, the 
veteran also claims that the December 2002 statement of his 
private physician, which is based on his recollections of 
prior treatment in 1968-1969, provides details of long term 
treatment for arthritis of the low back and knees.  Although 
this physician does state in his December 2002 letter that he 
treated the veteran during that time frame, and that the 
veteran's problems were chronic, his letter does not relate 
them directly to the veteran's active service.  Furthermore, 
as all written records related to treatment have been 
destroyed, this physician's opinion is based solely on his 
thirty-four year old recollections, as well as those of the 
veteran.  The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported or based on inaccurate factual 
premises.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Here, there is no evidence in the record that supports the 
veteran's recounting of events.

In addition to this physician's letter, the record contains 
private physical therapy notes showing that the veteran 
received treatment for his back and neck in 1986, as well as 
medical notes showing that he received treatment at a private 
pain clinic in June and July of 1997.  X-rays of the 
veteran's knees taken in May 2003 showed moderate 
osteoarthritis of the right knee and arthritis in the left 
knee that was much more advanced.  However, the veteran's 
physician retained none of the earlier treatment records and 
there was no mention made of the etiology of those conditions 
in the statement he submitted to VA on the appellant's 
behalf.  None of the veteran's other medical records relate 
his back and knee arthritis to injuries he claims to have 
sustained in service.  Other than the veteran's accounts of 
falling three times while in service, there is no evidence 
connecting his back and knee arthritis to his time in 
service.  

The veteran is not competent to establish that these falls 
are the cause of his back and knee arthritis many years 
later, which is a medical determination requiring medical 
expertise.  In general, lay witnesses, such as the veteran, 
are only competent to testify as to factual matters, such as 
what symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  There is no other medical evidence in the record 
that supports the veteran's contentions as to causation or 
nexus for these impairments.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claims that his current 
arthritis of the knees and low back are related to service.  
There is not an approximate balance of evidence.  

Residuals of Pneumonia

In his February 2000 statement, the veteran claimed that 
while in Indiana during basic training, he was picked up from 
his barracks in March 1953 because he was unable to respond 
and had a high fever.  He stated that he was taken to the 
hospital base camp and received treatment in the hospital for 
at least three weeks.  Two "buddy statements" from the 
veteran's fellow servicemen have been included as part of the 
record, lending support to his claim that he had pneumonia 
for three weeks while in service.  Even giving the veteran 
the benefit of the doubt that this event occurred, there is 
no evidence in the record that he experiences residuals from 
the pneumonia he contracted while in service.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The veteran related that his pneumonia symptoms had resolved 
and that there had been no episodes of shortness of breath, 
dyspnea on exertion, or pulmonary infections since his time 
in service.  There is therefore no evidence of a current 
diagnosis of residuals from pneumonia.  Records of pulmonary 
function testing performed in April 1999 were normal except 
for a mildly decreased DLCO value.  His chest x-ray was 
normal and his chest examination was clear to auscultation 
and percussion.

As there is no current diagnosis of residuals from pneumonia, 
there is naturally no medical opinion that purports to relate 
such a diagnosis to the veteran's military service.  The 
primary evidence in support of the veteran's claim comes from 
his own contentions.  But while he is competent to report on 
his symptoms, as a lay person without medical training, he is 
not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, 2 Vet. App. at 
494-5.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his alleged 
residuals of pneumonia are related to service.  There is not 
an approximate balance of evidence.  

Bilateral Hearing Loss

The veteran alleges that his current bilateral hearing loss 
is the result of excessive noise exposure in service.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the veteran's service medical records are 
unavailable, rendering it impossible to determine his pre-
service hearing levels.  There is also no record of post-
service treatment prior to 1998.  With regard to the decades-
long evidentiary gap in this case between active service and 
the earliest 1998 complaints, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any 
objective evidence of continuing hearing loss complaints, 
symptoms, or findings for 44 years between the period of 
active duty and the medical reports dated in 1998 is itself 
evidence which tends to show that hearing loss did not have 
its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (the absence of medical records during combat 
conditions does not establish absence of disability; 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003). 

The only audiogram of record is from the April 1999 VA 
examination.  Upon authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
60
65
LEFT
35
30
60
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
examiner noted that the veteran reported having substantial 
noise exposure from firearms while in service, as well as 
hospitalizations with pneumonia and ear infections.  However, 
the examiner expressed no opinion as to the etiology of the 
veteran's mild to moderately severe bilateral sensorineural 
hearing loss.

At a subsequent VA examination in April 1999, there was no 
indication that the veteran's bilateral sensorineural hearing 
loss developed within the first year after the he was 
discharged from service.  A review of all of the evidence of 
record does not reveal any competent medical evidence of 
sensorineural hearing loss until many years after service and 
there is no nexus statement relating his current hearing loss 
back to his time in active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
bilateral hearing loss is related to service.  There is not 
an approximate balance of evidence.  

Perforated Left Eardrum

The veteran alleges that he currently has a perforated left 
eardrum, and that such condition is secondary to his claimed 
residuals of pneumonia in service.  He has not alleged that 
this condition is directly related to service.  However, the 
veteran's claim fails for both direct and secondary service 
connection, as he has not demonstrated that his has a current 
disability.

Affording the veteran the benefit of the doubt that he 
suffered from pneumonia in service, there is still no 
objective evidence that his left eardrum was perforated as 
the result of a high fever while in service, nor is it clear 
from the record whether he has a perforated eardrum at all.  
After listening to the veteran's reports of having his ears 
"plugging up" and improving when he "pops" them, examining 
the veteran's eardrums, and observing the tympanogram shapes, 
the VA examiner in April 1999, opined that the veteran might 
have an Eustachian tube dysfunction, which might cause 
temporary conductive overlays.  He did not relate this 
dysfunction to the veteran's service, despite the fact that 
the veteran had reported substantial noise exposure from 
firearms, ear infections, and pneumonia during his military 
service.  Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Here, the examiner's conclusion is not at all 
definitive.

During the second VA examination in April 1999, the veteran 
reported that he had never been treated for ear infection or 
trauma, denied having recurrent ear infections, reported no 
significant pain, and reported that he had not had a surgical 
repair of his eardrum.  The examiner found that the veteran's 
left ear was grossly within normal limits on external 
examination, but that there was evidence of chronic scarring 
in the inferior aspect of the tympanic membrane.  However, 
this examiner did not express an opinion as to the cause of 
this scarring, state that it was due to a ruptured tympanic 
membrane, or relate it directly to the veteran's service.  
Additionally, there is also no opinion that the scarring is 
the secondary result of the veteran's claimed high fever 
while in service.  In the absence of an identified diagnosis 
of a perforated left eardrum, service connection may not be 
granted, particularly where there is also no medical 
conclusion linking the veteran's left ear symptoms to his 
active service.  See Rabideau, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his alleged 
perforated left eardrum is related to service.  There is not 
an approximate balance of evidence.  




Left Shoulder Disability

The veteran alleges that he injured his left shoulder in one 
of the falls that he contends are the cause of his back 
problems.  The April 1999 VA examiner indicated that details 
of the alleged fall were difficult to obtain from the 
veteran.  However, he did report having chronic left shoulder 
pain with decreased range of motion from discharge until 
approximately 1995.  At that time, he underwent surgical 
repair, and has had full range of motion with no pain and no 
limitations on the left shoulder since that time.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service of an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.

An X-ray of the veteran's left shoulder taken in connection 
with the April 1999 VA examination revealed significant 
widening of the acromioclavicular joint which was probably 
post-traumatic, smoothly corticated fragment at the acromion, 
perhaps related to an old fracture, and irregularity along 
the corocoid process that may be related to old trauma.  Upon 
examination, his left shoulder was not tender to palpation or 
with motion, and upon range of motion (ROM) testing, he had 
forward flexion to 180 degrees, extension to 90 degrees, and 
external rotation to 90 degrees.  He had no weakness or pain 
even with repetitive motion against resistance.

In addition to the lack of current findings, there is also no 
medical evidence in the record that demonstrates a continuity 
of symptomatology for his left shoulder condition since 
service.  There is no history of complaints of left shoulder 
symptoms or reports to treating professionals that he injured 
his shoulder while in service, which would indicate 
chronicity of symptoms.  Furthermore, the Board notes that 
the veteran had a motor vehicle accident in 1979.  No medical 
opinion has been offered to explain any intercurrent 
injuries.  Moreover, the record does not contain a conclusion 
from the examiner as to whether this shoulder injury occurred 
while the veteran was in service, or whether this injury 
could have happened in the way the veteran described in both 
his statements and at the March 2005 hearing.  There is 
therefore no basis for deciding that this shoulder injury is 
service-connected.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that a left shoulder 
disability is related to service.  There is not an 
approximate balance of evidence.  

Residuals of Frostbite of the Feet

The veteran alleges that he currently suffers from residuals 
of frostbite of the feet, sustained while he was stationed in 
Korea.  He reported that many of the people in his unit 
suffered frostbite while in the military and thought that he 
may have, but was unable to remember for sure.  He told the 
April 1999 VA examiner that his unit did not get adequate 
footwear during the winter, but was not able to give further 
details.  Additionally, the veteran has submitted an undated 
newspaper article detailing how veterans of the Battle of 
Chosin Reservoir in North Korea are compensated for the long-
term effects of frostbite as service-related injuries.  These 
articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and in 
particular do not contain any analysis regarding the 
veteran's alleged exposure to extreme cold conditions and the 
possible relationship to his current condition.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, as 
discussed by the Board above, the Court has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert, supra; see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

Although the veteran complained of numbness at the VA 
examination in April 1999, he had no pain, ulcerations, 
blisters, or cold sensation.  On exam, both feet were grossly 
normal to inspection, there was no abnormal color, no skin 
breakdown or abnormal calluses, normal temperature, no 
evidence of infection, and ranges of motion and strength were 
both intact.  An x-ray of the veteran's feet performed in 
April 1999 showed a calcaneal plantar and Achilles tendon 
spurs, as well as mild bunion deformity on the left, but 
showed no evidence of lysis of the tufts, which would 
indicate a previous cold injury.  

In May 1999, the appellant complained of bilateral foot 
numbness for over 30 years.  He specifically complained that 
his feet felt cold and hot at times, and that he had been 
exposed to cold during the winter while in the Korean War.  
He denied a history of diabetes or thyroid disease, as well 
as any history of weakness.  Physical examination showed 
normal strength and sensation in his bilateral legs, except 
for decreased pin sensation in his bilateral dorsal and 
plantar feet.  Vibration sense was not present in his great 
toes, but was normal in his ankles and proprioception in his 
toes.  His ankles and toes were downgoing.  A nerve 
conduction study performed at the time of the May 1999 
electrodiagnostic evaluation revealed evidence of moderately 
severe distal bilateral sural mononeuropathy, but there was 
no electrodiagnostic evidence of a polyneuropathy, nor was 
there a mention of the cause of this mononeuropathy.  

Here, no medical expert has concluded that the veteran's 
current disability of the feet is etiologically related to 
service or to any incident occurring in service.  Although 
the veteran has been given the opportunity to submit 
competent medical evidence in support of his claim, he has 
not done so; nor does the current record reflect any 
competent medical evidence of a nexus between his current 
foot complaints or symptoms and service.  The Board notes 
that the duty to assist is not always a one-way street.  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
currently diagnosed moderately severe distal bilateral sural 
mononeuropathy is not shown by competent medical evidence to 
have been present in service or for many years afterward.  
See Forshey, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that residuals of 
frostbite of the feet are related to service.  There is not 
an approximate balance of evidence.  


ORDER

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the low 
back is denied.

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for impaired hearing is 
denied.

Entitlement to service connection for a perforated left ear 
drum is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for residuals of frostbite 
to the feet is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


